DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to remarks filed on 04/05/2021 and an interview on 03/30/2021 and 04/01/2021. By this amendment, applicant has amended claims 1, 3, 5, 10-12, 14 and 19-21. Applicant submits that the amendments are clarifying and do not introduce new matter. Claims 1-27 remain pending in the instant application. A Notice of Allowability follows here below. 
Response to Amendment
Applicant’s arguments, see pages 12-15, filed 04/05/2021, with respect to prior art rejections under 102 and 103, have been fully considered and in view of the clarifying amendments, have been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-27 are allowed.
Prior art reference Alles et al. (US 20150148055 A1) discloses “… a block diagram of another embodiment of the present subject matter. With reference to FIG. 5, a method 500 is provided for determining the location of a target mobile device in a communications network. In step 510, one or more common parameters of information for mobile devices in proximity to the target mobile device may be determined, and in step 520 a set of mobile devices identified as a function of the determined one or more common parameters. In one embodiment, step 520 may include determining the set of mobile devices cooperatively by devices in the set as a function of the shared measurement data. Of 
Also, Andri (US 20160021638 A1) discloses “At 210, the method includes outputting a first notification of an event at the mobile device responsive to occurrence of the event. At 212, the method includes discontinuing the first notification after a period of time. At 214, the method includes receiving an indication of motion of the mobile device via a motion sensor of the mobile device after discontinuing the first notification. At 216, the method includes outputting a second notification of the event at the mobile device after discontinuing the first notification responsive to receiving the indication of motion of the mobile device. In at least some implementations, an event may include reception of a communication message, such as an incoming call, text message, or email, for example. For example, prior to the method at 210, the method may further include receiving a communication message at the mobile device via a wireless network, and outputting the first notification of the communication message at the mobile device at 210 responsive to receiving the communication message. An event may also include occurrence of a calendar event, an alarm event, or other suitable event that does not necessarily involve receiving a communication message. In at least some implementations, outputting the first notification at 210 and outputting the second notification at 212 may each include outputting one or more of a visual indication, an audible indication, or a haptic indication via one or more output devices of the mobile device. As one example, outputting the first notification and the second notification may include displaying a description or summary of the event via a graphical display of the mobile device.”
Similarly, Lin et al. “"Energy-Accuracy Trade-off for Continuous Mobile Device Location"” specifically discloses a Selection Algorithm for location energy and accuracy trade-off…using location sensor characteristics and application needs as detailed at Section 4 detailed here:

    PNG
    media_image1.png
    973
    854
    media_image1.png
    Greyscale


“… a system for linking subjects in an area of real space with user accounts, the user accounts being linked with client applications executable on mobile computing devices, comprising:
a processing system configured to receive a plurality of sequences of images of corresponding fields of view in the real space, the processing system including computer program instructions executable by the processing system to implement:
logic to determine locations of identified subjects represented in the images, 
logic to identify locations of mobile computing devices executing client applications in the area of real space, individual client applications executing on individual mobile computing devices linked with corresponding user accounts, and
logic to match the identified subjects represented in the images with user accounts by
(i) matching locations of the mobile computing devices with locations of the subjects, and
(ii) based on matching locations of the mobile computing devices in the area of real space with locations of the identified subjects, matching and linking the identified subjects with user accounts of the mobile devices.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10515518 B2
US 10580099 B2
US 10257708 B1

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665